UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                        No. 00-20347
                                      Summary Calendar



COPELAND COLE,
                                                                            Plaintiff-Appellant,

                                              versus

CONTINENTAL CASUALTY COMPANY,
                                                                          Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                   (H-99-CV-2185)

                                      September 27, 2000
Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*
       Copeland Cole appeals an adverse summary judgment in his ERISA dispute
with Continental Casualty Company. Our review of the record, briefs of the
parties, and controlling jurisprudence reveals no reversible error herein. And on
the facts as found, authorities cited, and analyses made by the district court in its


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
careful and comprehensive Memorandum and Order dated March 9, 2000 and
entered March 13, 2000, the judgment appealed is AFFIRMED.




                                    2